          Case 3:19-cv-02573-EMC Document 240 Filed 01/02/20 Page 1 of 4


 1   Heather M. Burke (SBN 284100)
     Jeremy K. Ostrander (SBN 233489)
 2
     3000 El Camino Real
 3   2 Palo Alto Square, Suite 900
     Palo Alto, CA 94306-2109
 4   Telephone: (650) 213-0300
     Facsimile: (650) 213-8158
 5   hburke@whitecase.com
     jostrander@whitecase.com
 6
     Christopher M. Curran (pro hac vice)
 7   Peter J. Carney (pro hac vice)
 8   701 Thirteenth Street, NW
     Washington, District of Columbia 20005
 9   Telephone: (202) 626-3600
     Facsimile: (202) 639-9355
10   ccurran@whitecase.com
     pcarney@whitecase.com
11
     Heather K. McDevitt (pro hac vice)
12   Bryan D. Gant (pro hac vice)
13   1221 Avenue of the Americas
     New York, New York 10020
14   Telephone: (212) 819-8200
     Facsimile: (212) 354-8113
15   hmcdevitt@whitecase.com
     bgant@whitecase.com
16
     Attorneys for Defendants Gilead Sciences,
17   Inc., Gilead Holdings, LLC, Gilead Sciences,
     LLC, and Gilead Sciences Ireland UC
18

19                           IN THE UNITED STATES DISTRICT COURT
20                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
21
     STALEY, et. al.,                               Case No. 3:19-cv-02573-EMC
22
                                 Plaintiffs,        GILEAD’S ADMINISTRATIVE
23                                                  MOTION TO ADJOURN
           v.                                       JANUARY 16, 2020 HEARING
24                                                  ON DEFENDANTS’ MOTIONS
     GILEAD SCIENCES, INC., et. al.,                TO DISMISS
25
                                 Defendants.        Judge: Honorable Edward M. Chen
26

27

28
                    GILEAD’S ADMINISTRATIVE MOTION TO ADJOURN JANUARY 16, 2020
                             HEARING ON DEFENDANTS’ MOTION TO DISMISS
                                     CASE NO: 3:19-CV-02573-EMC
          Case 3:19-cv-02573-EMC Document 240 Filed 01/02/20 Page 2 of 4


 1           Gilead respectfully submits this administrative motion pursuant to Local Rule 7-11 and this

 2   Court’s Civil Standing Order to request that the Court adjourn the presently set January 16, 2020

 3   hearing on Defendants’ Motions to Dismiss due to a trial conflict for Gilead’s lead counsel,

 4   Christopher M. Curran.        Gilead is not requesting that the Court reschedule the concurrently

 5   scheduled Case Management Conference. Gilead submits that the parties should meet and confer

 6   regarding alternative dates for the motion argument and submit any potential alternative dates to the

 7   Court at the Case Management Conference on January 16.              On December 31, 2019, Gilead

 8   approached Plaintiffs to discuss moving the January 16 hearing date, but Plaintiffs were not

 9   amendable to proposing an alternative hearing date.        See Ostrander Declaration in Support of

10   Administrative Motion, at 3 & Ex. 1.

11           Pursuant to the Court’s Civil Standing Order, a party seeking a continuance of a hearing date

12   must make “a showing of good cause, with a particular focus on diligence by the party seeking the

13   continuance and prejudice that may result if the continuance is denied.” Judge Edward M. Chen

14   General Civil Standing Order, at ¶ 4; see generally Baranco v. Ford Motor Co., 2018 U.S. Dist. Ct.

15   Motions LEXIS 73355, No. 3:17-cv-03580-EMC (N.D. Cal. Aug. 31, 2018). Here, Mr. Curran was

16   the principal drafter of Gilead’s Motion to Dismiss briefing (ECF No. 143), which each of the

17   Defendants joined. See ECF Nos. 149, 158, 159. Mr. Curran, therefore, will be presenting the oral

18   argument on the issues raised in Gilead’s motion.

19           Mr. Curran also is lead trial counsel in the matter of In re Loestrin Antitrust Litigation, No.

20   1:13-md-02472 (D.R.I.) (“Loestrin”), which is scheduled to begin trial on January 6, 2020 in

21   Providence, Rhode Island. While multiple plaintiff groups recently settled and the district court has

22   shortened the time allotted to each side, counsel presently expects that Loestrin will proceed to trial

23   as scheduled on January 6. Although the duration of trial is still unclear, counsel expects that trial

24   will continue at least through the end of January. As lead counsel, Mr. Curran is responsible for the

25   day-to-day presentation of the trial as well as examination of witnesses throughout the trial. Lead

26   trial counsel for Plaintiffs in Loestrin is Steve Shadowen, who is also co-lead counsel for the putative

27   plaintiff class in this matter.

28           Gilead diligently brings this issue to the Court’s attention now, two weeks prior to the
                                                     -1-
                      GILEAD’S ADMINISTRATIVE MOTION TO ADJOURN JANUARY 16, 2020
                               HEARING ON DEFENDANTS’ MOTION TO DISMISS
                                       CASE NO: 3:19-CV-02573-EMC
          Case 3:19-cv-02573-EMC Document 240 Filed 01/02/20 Page 3 of 4


 1   hearing, after waiting as long as possible for the full resolution of Loestrin. As noted, the parties

 2   resolved the claims of other plaintiff groups, but one more group remains. With Loestrin set to

 3   proceed to trial in just four days, there is a substantial risk of prejudice to Defendants’ presentation

 4   of their Motions to Dismiss at the January 16 hearing, if it is not adjourned, given Mr. Curran’s

 5   prominent role in developing and drafting the arguments that support dismissal of Plaintiffs’

 6   complaint. Gilead submits that a reasonable continuance of the hearing will avoid this risk and will

 7   not prejudice Plaintiffs.

 8            For the above reasons, Gilead respectfully requests that the Court adjourn the presently

 9   scheduled January 16, 2020 hearing date on Defendants’ Motions to Dismiss. If there is any change

10   in the posture of the Loestrin trial, Gilead will promptly notify the Court.

11
     Dated:    January 2, 2020                     WHITE & CASE LLP
12

13                                           By: /s/ Heather M. Burke
                                                 Heather M. Burke (SBN 284100)
14                                               Jeremy K. Ostrander (SBN 233489)
15                                                 3000 El Camino Real
                                                   2 Palo Alto Square, Suite 900
16                                                 Palo Alto, CA 94306-2109
                                                   Telephone: (650) 213-0300
17                                                 Facsimile: (650) 213-8158
                                                   hburke@whitecase.com
18                                                 jostrander@whitecase.com
19                                                 Christopher M. Curran (pro hac vice)
                                                   Peter J. Carney (pro hac vice)
20
                                                   701 Thirteenth Street, NW
21                                                 Washington, District of Columbia 20005-3807
                                                   Telephone: (202) 626-3600
22                                                 Facsimile: (202) 639-9355
                                                   ccurran@whitecase.com
23                                                 pcarney@whitecase.com
24                                                 Heather K. McDevitt (pro hac vice)
                                                   Bryan D. Gant (pro hac vice)
25
                                                   1221 Avenue of the Americas
26                                                 New York, New York 10020
                                                   Telephone: (212) 819-8200
27                                                 Facsimile: (212) 354-8113
                                                   hmcdevitt@whitecase.com
28                                                 bgant@whitecase.com
                                                       -2-
                      GILEAD’S ADMINISTRATIVE MOTION TO ADJOURN JANUARY 16, 2020
                               HEARING ON DEFENDANTS’ MOTION TO DISMISS
                                       CASE NO: 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 240 Filed 01/02/20 Page 4 of 4


 1                                   Attorneys for Defendants Gilead Sciences, Inc.,
                                     Gilead Holdings, LLC, Gilead Sciences, LLC, and
 2                                   Gilead Sciences Ireland UC
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -3-
             GILEAD’S ADMINISTRATIVE MOTION TO ADJOURN JANUARY 16, 2020
                      HEARING ON DEFENDANTS’ MOTION TO DISMISS
                              CASE NO: 3:19-CV-02573-EMC
